El Juez Asociado Señor 'Audrey,
emitió la opinión del tribunal.
Dictada sentencia en este caso a favor de los demandan-tes presentaron aquéllos un memorándum de costas com-prendiendo cierta cantidad de dinero para honorarios de su .abogado y habiendo $ido aprobada una cantidad por ese concepto menor de la solicitada interpusieron este recurso de apelación, en el que existe una transcripción taquigráfica de la evidencia presentada con aquel motivo, aprobada por la corte inferior, e independientemente de ella se han traído también ante nosotros ciertas actuaciones sobre desacato ocu-rridas después de dictada la sentencia resolviendo el pleitos-incidente que fue resuelto a favor del demandado sin especial condena de costas. Esas actuaciones han venido formando parte del legajo de la sentencia certificada por el secretario y la apelada nos pide ahora que las eliminemos, a lo que se oponen los apelantes.
Como tales actuaciones son posteriores a la sentencia, no forman parte del legajo de la misma y no podía el secretario certificarlas como parte de él. Además, si las actuaciones del incidente sobre desacato fueron sometidas como prueba a la corte inferior para su resolución sobre el memorándum de costas han debido venir ante nosotros aprobadas por dicha corte, lo que no se ha hecho. Por otra parte, el alegato de los apelantes demuestra que dichas actuaciones no tienen importancia para la resolución de la apelación pues sólo hace una ligera referencia a ellas en cinco líneas de la úl-tima página.
Por lo expuesto tales actuaciones comprendidas en los folios 18 al 30, ambos inclusives, deben ser aliminadas de es-tos autos.